Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 12/27/2021 under the AFCP 2.0 pilot program, has beenfully considered and interview conducted on 1/6/2021. The application is not incondition for allowance, but entered because the rejections of record and prior art are still applicable (cf. interview summary). 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764